Title: To George Washington from Brigadier General Thomas Conway, 16 November 1777
From: Conway, Thomas
To: Washington, George



sir
Camp [Whitemarsh, Pa.] the 16th November 1777

The hopes and appearance of a french War, along with some other reasons, have induc’d me to send my resignation to Congress. as soon as the tryal of General stephens is over, I hope your Excellency will

permitt me to Depart the army, in order to return to france as soon as possible. I return thanks to your Excellency for the civilitys you have shew’d me while I had the honour of being under your orders, and Begg you will accept of my warm and sincere Wishes for the Liberty of America and the success of your arms. I am sir your Excellency’s Most humble and obedient servant

Ths Conway

